DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered and are deemed moot in view of the new grounds of rejection presented below.

Claim Interpretation - 35 USC § 112
Claim limitation “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The corresponding structure is considered from paragraphs [0078] and [0081] which states that the means are components of the apparatus/processing system, and that the components are configured to carry out the stated processes/algorithm, implemented by a processor configured to perform the stated processes/algorithm, stored within a computer-readable medium for implementation by a processor, or some combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, 12, 19, 21, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peev et al. (US 2010/0146384) in view of Chang et al. (US 2016/0188023), and further in view of Wickman (US 2010/0240417).
Regarding claims 1, 10, 19, and 28, Peev teaches a method (and corresponding apparatuses and medium) for unlocking a user equipment (UE) having at least one display, comprising:
Detecting a first interaction with a first display of the UE when the UE is in a locked sleep mode (User presses power button or perform another input to wake up the mobile computing device) – see [0038].
Transitioning the UE from the locked sleep mode to a locked awake mode (When the user presses the power button or performs another input to wake the mobile computing device, displays app icons (icons do not take up entire display).  PIN is input and full access is granted (i.e., UE unlocked).  Therefore, the UE is transitioned from locked sleep mode to locked awake mode) - see figure 5 and [0038] – [0040]. 
Displaying a plurality of icons in a designated area of the at least one display of the UE when the UE is in the locked awake mode (When the user presses the power button or performs another input to wake the mobile computing device, displays app icons (icons do not take up entire display).  PIN is input and full access is granted (i.e., UE unlocked).  Therefore, icons are displayed prior to unlocking UE) - see figure 5 and [0038] – [0040]. 
Obtaining data through a second interaction with one of the plurality of icons displayed in the designated area (Responsive to gesture or command from user (to open app), the user is directed to an unlock screen such as PIN input screen) – see [0040].
Determining whether the data is authenticated (Responsive to gesture or command from user (to open app), the user is directed to an unlock screen such as PIN input screen) – see [0040].
Transitioning the UE from the locked awake mode to an unlocked awake mode when the data is authenticated (Responsive to gesture or command from user (to open app), the user is directed to an unlock screen such as PIN input screen.  PIN received and user can fully access the application program.  Full interaction with app is enabled) – see [0040].
Opening an application associated with the one of the plurality of icons when the UE is in the unlocked awake mode (Responsive to gesture or command from user (to open app), the user is directed to an unlock screen such as PIN input screen.  PIN received and user can fully access the application program.  Full interaction with app is enabled) – see [0040].
Peev does not teach determining whether the first interaction is authenticated, or transitioning to the locked awake mode when the first interaction is authenticated.
Chang teaches a method wherein a microcontroller compares fingerprint data with enrolled fingerprint data and wakes up the processor from a processor’s sleep mode – see claim 15 and [0055].  
Peev also does not teach that the data is fingerprint data.  
Chang further teaches using fingerprint data to unlock a mobile device – see claim 15 and [0055].
Peev and Chang do not teach that the plurality of icons are displayed in a designated area of a second display.
Wickman teaches a system wherein a mobile device comprises a main display and a smaller secondary display – see entire document including figures 1A-1D and [0050].  Wickman also teaches that the designated area for launching apps is smaller than a total area of the at least one display – see figures 1A-1D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peev by determining whether the first interaction is authenticated, and waking up the UE if authenticated, for the purpose of providing additional security to wake up the device, based on the beneficial teachings provided by Chang.   It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peev by using fingerprint as data for unlocking the UE, for the purpose of providing biometrics to the unlocking function, as beneficially taught by Chang.  This would result in increased security to the system.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peev and Chang by including a second display wherein the designated area (used to launch apps) is within the second display and the plurality of icons are displayed in the second display, for the purpose of providing different levels of engagement (see [0016], as well as easy access to favorite apps (see [0050]), as beneficially taught by Wickman.  This would result in ease of use to the system.  

Regarding claims 3, 12, and 21, Wickman teaches that the designated area can be a portion of a second display of the UE, further comprising displaying the application ssociated with the one of the plurality of icons in the first display – see figures 1A-1D.


Claims 5-9, 14-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peev et al. (US 2010/0146384), in view of Chang et al. (US 2016/0188023) and Wickman (US 2010/0240417), and further in view of Wyrwas et al. (US 2015/0310251) – see applicant’s IDS.
The teachings of Peev, Chang, and Wickman, are relied upon for the reasons set forth above.
Regarding claims 5-9, 14-18, and 23-27, Peev, Chang, and Wickman, do not teach associating a first/second set of user characteristics with  first/second fingerprint data, opening a first/second version of the application based on the first/second set of user characteristics when the first/second fingerprint is authenticated, the versions being different, displaying a first/second content tailored to a first/second user 
Wyrwas teaches a method wherein fingerprint biometrics are used to authenticate an identity of a user – see [0045].  Fingerprint results may be used to provide user-tailored content which may be presented in response to specific application profiles (implying the display of versions of an application) associated with each of a number of individual users or to the usage history and preferences of individual users.  The display may present content based on a known user preference of based on recent user activity – see [0054].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the teachings provided by Peev, Alten, Wickman, and Park by providing user specific content based on characteristics of the user determined by fingerprint, for the purpose of allowing multiple users to have content tailored to their interests, based on the beneficial teachings provided by Wyrwas.  This would result in a more user-friendly device/application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LISA C LEWIS/Primary Examiner, Art Unit 2495